Citation Nr: 0919502	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  06-38 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral defective hearing.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

A. A. Booher, Counsel




INTRODUCTION

The Veteran had active service from September 1963 to 
September 1965.  He was born in 1940.

This appeal to the Board of Veterans' Appeals (Board) is from 
action taken by the above Department of Veterans Affairs (VA) 
Regional Office (RO) which granted service connection for 
defective hearing and assigned a noncompensable rating from 
October 31, 2005, the date of the Veteran's claim.

In a decision in November 2008, the Board noted that the 
Veteran had withdrawn the pending appellate issue of 
entitlement to service connection for scoliosis, and 
dismissed that issue.  The Board granted entitlement to 
service connection for tinnitus, and remanded the issue shown 
on the first cover of the present decision.  

There was subsequent effectuation of the Board's grant of 
service connection for tinnitus and the assignment of a 10 
percent rating; that issue is not part of the current appeal.



FINDINGS OF FACT

1.  The Veteran's bilateral defective hearing is measured at 
literal levels of I based on the consistent audiological 
evidence; he has been prescribed hearing aids.  

2.  The Veteran has some problems hearing in noisy 
environments, on the telephone or with crowd noise, but this 
is within the normal parameters of his loss at the higher 
frequency levels without any demonstrated unusual "daily-
living" impact.   



CONCLUSION OF LAW

The criteria for an initial (compensable) rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.85-4.87, Diagnostic 
Code 6100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide, in accordance 
with 38 C.F.R. § 3.159(b)(1) (2008).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
addition, the decision of the U.S. Court of Appeals for 
Veterans Claims, in Dingess v. Nicholson, 19 Vet. App. 473 
(2006) requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date.  

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.

The claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are relevant 
to establishing entitlement to increased compensation - e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores, at 
43-44.  

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, No. 07-1209 (S. Ct. April 21, 2009).

In the aggregate, the Board finds that the RO has satisfied 
the duty to notify and assist under the VCAA.  The Board 
finds that the content of letters and other communications 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Any 
other defect with respect to timing was harmless error.  See 
Mayfield, supra.  He was advised of the opportunities to 
submit additional evidence after which additional data was 
obtained and entered into the record.  The Board finds that 
the purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  He has submitted additional data, and has 
indicated that he has no other information or evidence to 
substantiate the claim.

In addition, it appears that all obtainable evidence 
identified by the appellant relative to the claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of the current appeal, 
nor have they suggested in any way that there is any 
prejudice due to a lack of proper VA notice or assistance.

The appellant and his representative herein have demonstrated 
actual knowledge of, and have acted on, the information and 
evidence necessary to substantiate the pending claim.  See, 
e.g., Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (Court 
was convinced that appellant and representative had 
demonstrated actual knowledge of the information and evidence 
necessary to establish the claim).

As regards the Vazquez case, the notifications to the Veteran 
were entirely adequate to inform him, or any reasonable 
person for that matter, of what was required, and that he 
needed to provide evidence with regard to how his 
disabilities affect him in everyday, daily life; his 
responses confirm that he understood those ramifications and 
mandates.  There is no prejudicial error either alleged or 
shown. 

In this case, any absence of any information was harmless 
error and, to whatever extent the decision of the Court in 
Dingess, supra, requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board notes that 
such information was provided to the appellant.  Moreover, 
the claimant has not demonstrated any prejudicial or harmful 
error in VA's notice, and any presumption of error as to the 
first element of VCAA notice has been rebutted in this case.  
See Sanders, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
With regard to this appeal, no useful purpose would be served 
in remanding this matter for yet more development as this 
would result in unnecessarily imposing additional burdens on 
VA, with no additional benefit flowing to the Veteran.  The 
Court has held that such remands are to be avoided.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994). 

II.  Applicable Legal Criteria

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4.  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the Veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  VA has 
a duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The assignment of a particular diagnostic code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which code or codes 
are most appropriate for application of the case, and provide 
an explanation for the conclusion.  See Tedeschi v. Brown, 7 
Vet. App. 411, 414 (1995).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7.  Pertinent regulations do not require that 
all cases show all findings specified by the Rating Schedule, 
but that findings sufficiently characteristic to identify the 
disease and the resulting disability and above all, 
coordination of rating with impairment of function will be 
expected in all cases.  38 C.F.R. § 4.21.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

The Board notes that this is a case in which the Veteran has 
expressed continuing disagreement with the initial rating 
assignment.  In general, when an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  However, when the current appeal arose 
from the initially assigned rating, consideration must be 
given as to whether staged ratings should be assigned to 
reflect entitlement to a higher rating at any point during 
the pendency of the claim.  Fenderson v. West, 12 Vet. App. 
119 (1999).  See also Hart v. Mansfield, 21 Vet. App. 505 
(2007).

For an increased-compensation claim 38 U.S.C.A. § 5103(a) 
requires certain minimums as to notification and other 
matters.  Further notice is not required in this case 
because, upon review of the file, the Board finds that every 
effort has been made to inform the Veteran as to what is 
required for increased compensation for the herein concerned 
disability; and he has affirmatively indicated by his actions 
and words that he fully comprehends what is required.  

Evaluations of defective hearing range from noncompensable to 
100 percent for service-connected bilateral hearing loss.  
These evaluations are based on organic impairment of hearing 
acuity as measured by the results of controlled speech 
discrimination testing together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1000, 2000, 3000, and 4000 hertz (Hz).  To 
evaluate the degree of disability from defective hearing, the 
Rating Schedule establishes eleven auditory acuity levels 
from Level I, for essentially normal acuity, through Level 
XI, for profound deafness. 38 C.F.R. §§ 4.14, 4.85, 
Diagnostic Code 6100 (2007).  In sum, a zero percent 
evaluation is provided where hearing in the better ear is at 
level I and hearing in the other ear is at level I through 
IX.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.

Hearing tests will be conducted without hearing aids but the 
impact thereof is contemplated in the schedular evaluations; 
the results of the above-described testing are charted on 
Table VI and Table VII.  See 38 C.F.R. § 4.85.

Under 38 C.F.R. § 4.86(a), when the pure tone thresholds at 
each of the four specified frequencies (1000, 2000, 3000, and 
4000 Hz) is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear is to be evaluated 
separately.  Id.  When the puretone threshold is 30 decibels 
or less at 1000 Hz, and 70 decibels or more at 2000 Hz, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  38 
C.F.R. § 4.86(b).  

Where there is an exceptional pattern of hearing impairment 
as defined in 38 C.F.R. § 4.86, numeric designations of 
hearing acuity may be alternatively derived based on pure 
tone thresholds alone, under Table VIA.  38 C.F.R. § 4.85(c).  
Prior to June 10, 1999, the use of the alternative table was 
only permitted when the Chief of the Audiology Clinic 
certified that language difficulties or inconsistent speech 
audiometry scores made the use of both puretone average and 
speech discrimination inappropriate.  See 38 C.F.R. §§ 
3.400(p), 3.114(a), 4.85, 4.86 (1998 & 2007).

The Court has noted that the assignment of disability ratings 
for hearing impairment are basically arrived at by a 
mechanical application of the numeric designations assigned 
after audiological evaluations are rendered.  See Acevedo-
Escobar v. West, 12 Vet. App. 9, 10 (1998); Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).

In exceptional cases where the schedular evaluation is found 
to be inadequate, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. 
§ 3.321(b)(1).  A recent Court decision has indicated that 
audiologists must describe the effects of the hearing loss on 
occupational functioning and daily activities so that it can 
be determined whether an extraschedular evaluation may be 
assigned.  See Martinak v. Nicholson, 21 Vet. App. 447 
(2007).  In Martinak, the Court specifically pointed out 
that, unlike the schedular rating criteria for rating hearing 
loss, the extraschedular provisions do not rely exclusively 
on objective results to determine entitlement. 

The Board has the clear duty to assess the credibility and 
weight to be given the evidence, and is not competent to 
supplement the record with its own unsubstantiated medical 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  However, following the point at which it is 
determined that all relevant evidence has been obtained, it 
is the Board's principal responsibility to assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its entirety.  Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Elkins v. Gober, 229 F. 3d 1369 (Fed. 
Cir. 2000).  The Federal Circuit Court has recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

Similarly, it is well established that while someone who is a 
layperson is not considered capable of opining on matters 
requiring medical knowledge, they are permitted to provide 
observations.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992). Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 
2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).  

The Board has reviewed all the evidence in the appellant's 
claims file.  Although there is an obligation to provide 
adequate reasons or bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 
122, 128-30 (2000).

III.  Factual Background and Analysis

Service and post-service records are in the file for 
comparison.  

On the authorized VA audiological evaluation in February 
2006, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
15
55
70
LEFT
5
10
20
80
80

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 90 percent in the left ear.  
The examiner noted that it was hard for him to understand 
what people were saying to him in noisy communication 
environments, lectures, on television, and on the telephone.   

A clinical notation in November 2006 showed he had been using 
both hearing aids.

On the authorized VA audiological evaluation in December 
2006, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
70
75
LEFT
20
15
25
80
85

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 96 percent in the left ear.  
These findings were confirmed in a report in January 2007.

On the authorized VA audiological evaluation in April 2007, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
70
75
LEFT
20
15
25
80
85

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 96 percent in the left ear.  
He said he had his most difficult time hearing when there was 
background noise.

On the authorized VA audiological evaluation in October 2007, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
30
70
75
LEFT
20
15
40
80
80

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 90 percent in the left ear.  
The Veteran said he had his most difficult time hearing when 
there was background noise.  He said that he had but 
infrequently worn his hearing aids prescribed by VA, only in 
challenging social situations.  He had some problems hearing 
in restaurants or on the telephone.   

He was reevaluated for his hearing aids by VA in February 
2008 and new ones were issued in March 2008.

On the authorized VA audiological evaluation in March 2009, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
25
75
75
LEFT
10
10
25
70
75

Speech audiometry revealed speech recognition ability of 100 
percent in both ears.  He said he had his most difficult time 
hearing when there was background noise.

On the authorized VA audiological evaluation in April 2009, 
at which time the file was reviewed en toto, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
25
75
75
LEFT
10
10
25
70
65

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 96 percent in the left ear.  

In assessing the Veteran's hearing loss, it is noted that he 
has been evaluated by qualified VA audiologists on numerous 
occasions, and while there is a minimal fluctuation in raw 
scores when one compares the results shown above, and there 
is some modest ebbing and waning within his discrimination 
ability, the scores are entirely consistent with one another, 
and support the same results.  

In the aggregate, his hearing impairment is primarily at the 
higher frequencies, above those considered conversational 
tones.  He has acknowledged problems when there is background 
noise, and hearing amplification devices (hearing aids) have 
been prescribed and recently refitted to accommodate 
accordingly.  It is significant to note that even when actual 
decibel losses at their raw thresholds and discrimination 
scores are at their very worst, he is still well within the 
parameters for a noncompensable rating.  In fact, he would 
have to have significantly greater impairment at virtually 
all levels to received compensation under the schedular 
criteria.  This is true for the entire appellate period, and 
thus no staging of the rating for his hearing loss is 
required.

And while the Court, in such cases as Martinak and Vazquez-
Flores, supra, has directed consideration of a number of 
factors in such cases, such as any unusual and practical 
"daily-living" impact, the Board finds that there are no 
exceptional considerations which might in any way render the 
schedular evaluation inadequate.  See 38 C.F.R. § 
3.321(b)(1), supra.  It is also noted that some of his day-
to-day audiological-related discomfiture is due to his 
service-connected tinnitus for which he is receiving separate 
compensation under the pertinent guidelines.

In addition, the overall evidence does not reflect that the 
disability at issue has caused marked interference with 
employment or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  The Court has 
held that, "if the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required."  Thun v. Peake, 22 
Vet. App. 111, 115 (2008).  Hence, remand for referral to the 
Under Secretary for Benefits or the Director of the 
Compensation and Pension Service for assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 is not 
warranted.  


ORDER

An initial compensable evaluation for bilateral defective 
hearing is denied.  



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


